Title: To John Adams from United States House of Representatives, 13 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 13, 1790
				
				The House of Representatives have agreed to the proposed conference, on the bill, entitled “An act to establish the post-office and post roads within the United States,” and have appointed managers on their part;They insist on their disagreement to the third amendment proposed by the Senate, to the bill, entitled “An act to regulate trade and intercourse with the Indian tribes,” and desire a conference thereon; and, having appointed managers on their part, request the concurrence of the Senate in their appointment of managers at the proposed conference.
				
					
				
				
			